DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-7 are pending and presented for examination.


Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  	An information processing device comprising: 
 	a storage device having a program stored therein; and 
 	a hardware processor, wherein the hardware processor executes the program stored in the storage device to: 
 	acquire first data for a dimension of position relating to an object represented in a generalized coordinate system; 
 	acquire at least second data for a dimension of acceleration from a plurality of inertial sensors attached to the object; and
 	 convert the second data into third data for a dimension of acceleration represented in the generalized coordinate system on the basis of the first data.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “acquire first data for a dimension of position relating to an object represented in a generalized coordinate system;… and convert the second data into third data for a dimension of acceleration represented in the generalized coordinate system on the basis of the first data” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes and/or mathematical concepts. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: a storage device having a program stored therein; and a hardware processor, wherein the hardware processor executes the program stored in the storage device… acquire at least second data for a dimension of acceleration from a plurality of inertial sensors attached to the object. 
The additional elements “a storage device having a program stored therein; and a hardware processor, wherein the hardware processor executes the program stored in the storage device”, are recited at a high level of generality (i.e., as a generic computer 
In addition, the additional element “acquire at least second data for a dimension of acceleration from a plurality of inertial sensors attached to the object”, also  
recited at a high level of generality, and are considered to be insignificant data gathering steps using well-known generic sensors. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a storage device having a program stored therein; and a hardware processor, wherein the hardware processor executes the program stored in the storage device and acquire at least second data for a dimension of acceleration from a plurality of inertial sensors attached to the object are well-understood, routine, and conventional activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claims 2-5, add further details of the identified abstract idea.  The claims are not patent eligible.
Independent claims 6 and 7, the claims are rejected with the same rationale as in claim 1. 

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glonek et al. “Hybrid Orientation Based Human Limbs Motion Tracking Method,” December 2017 (hereinafter, Glonek).

7.    Regarding claim 1, Glonek discloses an information processing device comprising: a storage device having a program stored therein; and a hardware processor, wherein the hardware processor executes the program stored in the storage device to: 
 	acquire first data for a dimension of position relating to an object represented in a generalized coordinate system (page 9: the estimation of the selected joint j position 
(P F j,t ) in particular time t is based on the measurement of…the positions of the selected joint and its parent, measured by the Kinect controller); 
 	acquire at least second data for a dimension of acceleration from a plurality of inertial sensors attached to the object (page 9: the estimation of the selected joint j position (P F j,t ) in particular time t is based on the measurements of the accelerometer (A = [ax, ay, az]), and the gyroscope (G = [gx, gy, gz]); and 
 	convert the second data into third data for a dimension of acceleration represented in the generalized coordinate system on the basis of the first data (page 10: during motion, each IMU estimation ([x, y, z]IT ) needs to be transformed into the Kinect’s coordination space ([x, y, z]KT ).

8.    Regarding claim 2, Glonek discloses the information processing device according to claim 1, wherein the hardware processor executes the program as disclosed above. 
 	Glonek further discloses derives a transformation rule on the basis of the first data; and converts the second data into the third data by applying the transformation rule to the second data (page 10: during motion, each IMU estimation ([x, y, z]IT ) needs to be transformed into the Kinect’s coordination space ([x, y, z]KT ).

9.    Regarding claim 6, Glonek discloses an information processing device comprising: 	acquire first data for a dimension of position relating to an object represented in a generalized coordinate system (page 9: the estimation of the selected joint j position 
(P F j,t ) in particular time t is based on the measurement of…the positions of the selected joint and its parent, measured by the Kinect controller); 
 	acquire at least second data for a dimension of acceleration from a plurality of inertial sensors attached to the object (page 9: the estimation of the selected joint j position (P F j,t ) in particular time t is based on the measurements of the accelerometer (A = [ax, ay, az]), and the gyroscope (G = [gx, gy, gz]); and 
(page 10: during motion, each IMU estimation ([x, y, z]IT ) needs to be transformed into the Kinect’s coordination space ([x, y, z]KT ).

10.    Regarding claim 7, Glonek discloses a computer readable non-transitory storage medium having a program stored therein, the program causing a computer to: 	acquire first data for a dimension of position relating to an object represented in a generalized coordinate system (page 9: the estimation of the selected joint j position 
(P F j,t ) in particular time t is based on the measurement of…the positions of the selected joint and its parent, measured by the Kinect controller); 
 	acquire at least second data for a dimension of acceleration from a plurality of inertial sensors attached to the object (page 9: the estimation of the selected joint j position (P F j,t ) in particular time t is based on the measurements of the accelerometer (A = [ax, ay, az]), and the gyroscope (G = [gx, gy, gz]); and 
 	convert the second data into third data for a dimension of acceleration represented in the generalized coordinate system on the basis of the first data (page 10: during motion, each IMU estimation ([x, y, z]IT ) needs to be transformed into the Kinect’s coordination space ([x, y, z]KT ).


Claim Rejections - 35 USC § 103

 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Glonek, in view of Dariush et al. US 2005/0209534 (hereinafter, Dariush).

13.    Regarding claim 3, Glonek discloses the information processing device according to claim 1 as disclosed above. 
 	Glonek further discloses wherein the object is defined as including a plurality of segments and a joint that links two or more of the segments, and generalized coordinate system (page 10, Fig. 9).
 	Glonek does not disclose:
 	the system includes at least a rotation angle around one or more axes for each joint as a variable.  
 	However, Dariush discloses:
 ([0051], [0145], Figs. 8-10).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glonek to use the system includes at least a rotation angle around one or more axes for each joint as a variable as taught by Dariush. The motivation for doing so would have been in order to improve accuracy of force and/or torque estimation (Dariush, [0072]).

14.  	Regarding claim 4, Glonek in view of Dariush disclose the information processing device according to claim 3 as disclosed above.
	Glonek does not disclose:
 	wherein the hardware processor executes the program to estimates at least one of an external force acting on the object and a torque which is generated in the joint on the basis of the first data, fourth data for a dimension of speed relating to the object obtained by differentiating the first data, and the third data.  
 	However, Dariush discloses:
 	 wherein the hardware processor executes the program to estimates at least one of an external force acting on the object and a torque which is generated in the joint on the basis of the first data, fourth data for a dimension of speed relating to the object obtained by differentiating the first data, and the third data ([0002], [0066], [0084], [0095], Fig. 5).


15.  	Regarding claim 5, Glonek in view of Dariush disclose the information processing device according to claim 4 as disclosed above.
 	Glonek does not disclose:
 	wherein the hardware processor executes the program to estimates at least one of the external force acting on the object and the torque which is generated in the joint by performing one or both of forward dynamics calculation and inverse dynamics calculation.  
 	However, Dariush discloses:
 	 wherein the hardware processor executes the program to estimates at least one of the external force acting on the object and the torque which is generated in the joint by performing one or both of forward dynamics calculation and inverse dynamics calculation ([0002], [0086]-[0087], [0095], Fig. 5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glonek to 


Conclusion

16.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864